                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

FRANK CARTER,                                     )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )         No. 4:19-cv-00295-JMB
                                                  )
STATE OF MISSOURI,                                )
                                                  )
                Respondent,                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on a document filed by petitioner Frank Carter that has

been construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition

is not on a Court form and petitioner has not filed a motion to proceed in forma pauperis or paid

the filing fee. Accordingly, for the reasons discussed below, petitioner will be ordered to file an

amended petition. Additionally, he will be ordered to either file a motion for leave to proceed in

forma pauperis or pay the filing fee.

                                           The Petition

       Petitioner filed a document with the Court on February 19, 2019 that has been construed

as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition is handwritten

and not on a Court form.

       In the petition, plaintiff states that in 2007, he was “Interstate Compacted to the State of

Missouri from the State of Texas.” (Docket No. 1 at 1). Since that time, he has been “clean with

no infractions.” He alleges that it “appears that the State of Texas has apparently, with the [aid]

of the State of Missouri, cemented the null and void trial court judgment which is based on

intentional bad faith fraud on the court and falsification of documents.”
          Petitioner claims that he is being “held in penal slavery outside of all law.” He asserts

that his case was “interstate compacted” to the State of Missouri as a knowing and intentional act

“in furtherance of [continuing] this travesty of justice in violation of all constitutional norms.”

Petitioner notes that “a void judgment may be raised at any time in any court by the aggrieved

party.”

          Further, petitioner states that the “authorities” have falsely labeled him as a sex offender.1

He states that the “false label of sex offender has confined [him] to a true life sentence until

death.” (Docket No. 1 at 2). The purportedly-false label effects the type of employment he might

seek, as well as his right to vote. As such, he requests that an “investigation, inquiry and review”

be undertaken “into whether or not the false charge reflected in [his] parole file was placed there

by the State of Missouri or Texas and whether or not it is the reason why it appears that [he]

must be on lifetime parole.” He also asks that this “correspondence” be treated as a federal writ

of habeas corpus, as he has “no other way of presenting these issues” to the Court.

                                                     Discussion

          Petitioner has filed a document that he asks to be treated as a federal writ of habeas

corpus and which the Court has construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. The petition is deficient because it is not on a Court form. See E.D. Mo. L.R. 45 -

2.06(A) (“All actions brought by pro se plaintiffs or petitioners should be filed on Court-


1
  The Court notes that petitioner has previously filed a 28 U.S.C. § 1983 action regarding this issue. Carter v.
Missouri Board of Probation and Parole, No. 4:10-cv-1253-RWS (E.D. Mo. July 12, 2010). In his § 1983 case,
plaintiff alleged that his constitutional rights were violated when he was paroled from the State of Texas to the State
of Missouri via Interstate Compact. Specifically, he claimed that he was denied discharge under the Interstate
Compact because he was wrongly designated as a sex offender. The Court determined that plaintiff’s claims for
money damages were barred by the Eleventh Amendment. Carter v. Missouri Board of Probation and Parole, No.
4:10-cv-1253-RWS (E.D. Mo. May 11, 2011). To the extent that plaintiff was seeking prospective injunctive relief,
the Court determined that plaintiff had failed to state a claim. In particular, the Court noted that plaintiff’s own
documentation showed that he had not been classified as a sex offender. Among those exhibits was a Missouri
Board of Probation and Parole travel permit. Plaintiff has attached the same travel permit to the instant case, in
support of his allegation that he has been labeled a sex offender.

                                                           2
provided forms”). Because the petition is not on a Court form, it is missing vital information

necessary for petitioner’s action to proceed. As such, the Clerk of Court will be directed to send

to plaintiff a copy of the Court’s § 2254 form. Petitioner is directed to complete the form in its

entirety. It is especially important that petitioner provide information relating to the judgment

that he is attacking, including the case number if that is known. Moreover, petitioner should

indicate whether he has filed a previous writ of habeas corpus regarding his state judgment in

federal court.

       The Clerk of Court will also be directed to send to petitioner a copy of the Court’s motion

to proceed in forma pauperis form. Petitioner must either file a motion to proceed in forma

pauperis or pay the filing fee.

       Petitioner will be given thirty days from the date of this order in which to file an amended

petition on a Court form and to either pay the filing fee or move to proceed in forma pauperis.

Failure to comply with this Court order will result in the dismissal of this case without prejudice

and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner a copy of

the Court’s 28 U.S.C. § 2254 form.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to petitioner a copy of

the Court’s motion to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that petitioner shall have thirty (30) days from the date

of this order in which to file an amended petition on a Court form.




                                                3
         IT IS FURTHER ORDERED that petitioner is directed to either pay the filing fee or

submit a motion for leave to proceed in forma pauperis within thirty (30) days of the date of this

order.

         IT IS FURTHER ORDERED that if petitioner fails to fully and timely with this order,

the Court will dismiss this action without prejudice and without further notice.

         Dated this 27th day of June, 2019.



                                                 /s/ John M. Bodenhausen
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 4
